UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.

KAZEM M. IRAVANI, a/k/a John
                                                                       No. 97-5026
Putko, a/k/a Robert Ganley, a/k/a
Frank Swigert, a/k/a Dominic
Carcelli,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Alexander Williams, Jr., District Judge.
(CR-96-338-AW)

Submitted: September 29, 1998

Decided: November 9, 1998

Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

W. Michel Pierson, PIERSON, PIERSON & NOLAN, Baltimore,
Maryland, for Appellant. Lynne A. Battaglia, United States Attorney,
Dale P. Kelberman, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Kazem Iravani appeals from the district court order entered pursu-
ant to his guilty plea finding him guilty of aiding and abetting the
interstate transfer of stolen property in violation of 18 U.S.C. §§ 2,
2314 (1994). Finding no merit to his claims, we affirm.

Iravani claims that the district court's failure to further inquire into
the details of his mental disorder and his medication requires this
Court to find that he did not knowingly and intelligently plead guilty,
thereby invalidating his guilty plea. Due process requires that a guilty
plea be knowingly and voluntarily entered. See Henderson v. Morgan,
426 U.S. 637, 645 n.13 (1976). "A plea may be involuntary either
because the accused does not understand the nature of the constitu-
tional protections that he is waiving . . . or because he has such an
incomplete understanding of the charge that his plea cannot stand as
an intelligent admission of guilt." Id. (citation omitted). The voluntar-
iness of a plea is a mixed question of law and fact this Court reviews
de novo. See Savino v. Murray, 82 F.3d 593, 603 (4th Cir. 1996).

Federal Rule of Criminal Procedure 11 was designed to assist the
district court in "making the constitutionally required determination
that a defendant's guilty plea is truly voluntary." McCarthy v. United
States, 394 U.S. 459, 465 (1969). However, in assessing the voluntari-
ness of a defendant's plea, this court does not require district courts
to follow a set script in conducting Rule 11 colloquies, see United
States v. Wilson, 81 F.3d 1300, 1307 (4th Cir. 1996), and will reverse
a conviction made pursuant to a plea only if a trial court's violation
of Rule 11 affects a defendant's substantial rights. United States v.
DeFusco, 949 F.2d 114, 116-17 (4th Cir. 1991).

Iravani claims that the district court had an obligation to go beyond
the normal Rule 11 colloquy to ensure the voluntariness of his plea

                     2
due to his psychiatric history and current use of medication. We find
that Iravani has failed to demonstrate a defect in his Rule 11 hearing.
The district court made a point of developing the record with respect
to Iravani's state of mind, and then made an express finding of com-
petence which took into account Iravani's medical history, assertion
of recent drug use, overall awareness and ability to respond to ques-
tioning, and the assurances of counsel that Iravani possessed the
capacity to voluntarily plead guilty. See United States v. Rossillo, 853
F.2d 1062, 1066 (2d Cir. 1988); see also United States v. Cole, 813
F.2d 43, 46 (3d Cir. 1987). Therefore, we find no merit to Iravani's
claim that the trial court failed to adequately protect his constitutional
rights.

We also find that Iravani has failed to demonstrate that his plea was
not voluntarily entered in violation of his due process rights. Initially,
we note that Iravani does not concretely claim that at the time of his
plea hearing he lacked the capacity to voluntarily plead guilty or that
his psychological disorders had any effect on his ability to understand
the nature of the charges against him or the consequences of pleading
guilty. Notably absent from the record is any indication that Iravani
was not in complete command of his faculties at his plea hearing, see
Carey v. United States, 50 F.3d 1097, 1099 (1st Cir. 1995), and
Iravani's comments from that hearing suggest that he understood the
specific nature of the charges to which he pled guilty. The only evi-
dence in the record suggesting that Iravani may have lacked the
capacity to voluntarily plead guilty is a synopsis of his medical his-
tory included in his presentence report. Despite this account of
Iravani's poor mental and emotional health, the record taken as a
whole supports the district court's determination that Iravani know-
ingly and voluntarily pled guilty.

Iravani further claims that counsel was ineffective for not ensuring
that he possessed the requisite capacity to voluntarily plead guilty.
"The rule in this circuit is that a claim of ineffective assistance should
be raised in a 28 U.S.C. § 2255 motion in the district court rather than
on direct appeal, unless the record conclusively shows ineffective
assistance." United States v. Williams, 977 F.2d 866, 871 (4th Cir.
1992). Because Iravani fails to demonstrate that he did not knowingly
and voluntarily plead guilty, he has not conclusively shown that his
attorney was ineffective for allowing him to enter his guilty plea on

                     3
this basis. Accordingly, he is foreclosed from raising his ineffective
assistance of counsel claim in this proceeding.

We therefore affirm Iravani's conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    4